UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 8, 2010 ON4 COMMUNICATIONS INC. (Exact name of registrant as specified in its charter) DELAWARE (State or other jurisdiction of incorporation) Commission File Number: 000-53666 10575 N.114th Street, Suite Scottsdale, AZ (Address of principal executive offices) 480.344.7755 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events. Item 5.01 Changes in Control of Registrant. On February 3, 2010, On4 Communications Inc. (the “Company) repaid $75,000 towards debt owed to Penny Green, the Company’s Chief Executive Officer and director, and Bacchus Entertainment Ltd., a company controlled and directed by Ms. Green.
